DETAILED ACTION

The Information Disclosure Statement(s) filed 06/13/2019 have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both a “vertical tail plane” as disclosed in the specification for Figure 1 and what is presumed to be the “beam” disclosed in claims 11, 12, and 16 for Figures 2 and 3.  Applicant is encouraged to ensure that every feature of the invention specified in the claims is shown per 37 CFR 1.83(a). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 11-13, and 16 are objected to because of the following informalities:
Claim 1, line 8: “positions” should read “position”
Claim 1, line 10: a “,” should follow “stringers”
Claim 3, line 1: “aircraft” should be omitted
Claim 11, line 4: “an” should read “a”
Claim 11, line 6: “around” should be added following “perimeter”
Claim 11, line 11: “notices” should read “notches”
Claim 11, line 11: “an” should read “a”
Claim 11, line 14: “and” should follow “frames,” 
Claim 12, line 3: a “,” should follow “beam”
Claim 13, line 2: “section” should read “sections”
Claim 16, line 9: a “,” should follow “frames”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4, 9-10, and are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (US 9649820 B1) in view of Arevalo Rodriguez et al. (US 20120001023 A1). 
Regarding claim 1, Boone teaches a method for manufacturing an aircraft, the method comprises:  providing a plurality of pre-cured frames (Figure 8. Col 2, lines 55- 58. Col 4, lines 60- Col. 5 line 7); providing a plurality of pre-cured stringers (Figure 8. Col 2, lines 59-60); placing each of the plurality of 

Regarding claim 2, the combination of Boone and Arevalo Rodriguez teaches the invention claimed and discussed above. Boone further teaches the step of providing the plurality of pre-cured frames includes arranging each of the pre-cured frames in a vertical orientation and providing separation between each of the pre-cured frames (as seen in Figures 5A-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boone by incorporating the teachings of 

Regarding claim 3, the combination of Boone and Arevalo Rodriguez teaches the invention claimed and discussed above. Boone further teaches a curing step wherein internal pressure is applied to the assembly (Col. 9, lines 6-67. The curing processes noted in Boone can also be found in US 9050757 B1 and US 9302455 B1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Boone and Arevalo Rodriguez by incorporating the teachings of Boone and applying internal pressure to the assembly as a curing step, as curing the entire assembly may yield significant times savings compared to traditional curing methods (as taught in Col. 9, lines 58-67 of Boone).

Regarding claim 4, the combination of Boone and Arevalo Rodriguez teaches the invention claimed and discussed above. Boone further teaches providing a set of pre-cured stringers in modules (Col. 2, lines 15-24). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Boone and Arevalo Rodriguez by incorporating the teachings of Boone and providing a set of pre-cured stringers in modules, in order to ensure that the locking features of the stringers are in contact with the respective locking features of the frames (as noted in Col. 2, lines 15-41 of Boone). 	
Regarding claim 10, the combination of Boone and Arevalo Rodriguez teaches the invention claimed and discussed above. Boone further teaches a pre-curing step for pre-curing the skin before the step of placing the skin around the external surfaces of the pre-cured frames (Figure 8. Col. 7 lines 1-12). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Boone and Arevalo Rodriguez by incorporating the teachings of Boone and pre-curing the skin before placing the skin around the external surfaces of the pre-cured frames, in order to eliminate .
 
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boone et al. (US 9649820 B1) in view of Arevalo Rodriguez et al. (US 20120001023 A1) and in further view of Chapman et al. (US 20060108058 A1).
Regarding claim 5, the combination of Boone and Arevalo Rodriguez teaches the invention claimed and discussed above .Boone further teaches three embodiments each of which comprise fully curing an assembly comprising the skin, stringers, and frames (Summary). Boone also notes that conventional methods used to cure composite structures combine high pressure and heat (Col. 9 lines 22-35) Boone fails to teach a curing step wherein the assembly is placed in a mold and cured. However, Chapman teaches a method for co-curing a skin layup extending 360 degrees around an axis wherein stiffeners are positioned on an inner surface of the skin layup. A vacuum bag material is placed over the stiffeners and the skin-layup, and the vacuum bag is evacuated thereby pressing the stiffeners into the skin layup outwardly against an interior mold surface of a tool (¶ 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Chapman elements as discussed above in the combination of Boone and Arevalo Rodriguez, since it has been held that combining prior art elements according to known methods (the mold as taught by Chapman and curing the stringers, frame, and skin as an assembly as taught by Boone) to yield predictable results (a fully cured skin layup as taught by Chapman) support a conclusion of obviousness. See MPEP 2143. 

Regarding claim 6, the combination of Boone teaches the invention claimed and discussed above except wherein the mold includes an external mold surrounding the assembly and modular internal molds positioned between adjacent pre-cured frames. However, as noted above, Chapman teaches an interior mold surface of a tool surrounding the skin assembly layup (¶ 0010). Further, Boone notes a process taught by Willden (US Patent No. 5242523) wherein stiffeners are placed against the surface of a skin, a flexible caul is placed between every set of two frame members, and an elongated mandrel is placed 

Regarding claim 7, the combination of Boone teaches the invention claimed and discussed above except wherein the plurality of pre-cured stringers are placed in their position in modular molds. However, Boone further teaches a plurality of pre-cured stringers (Col 2, lines 59-60) placed in their position in modular molds (Figures 4 and 5A demonstrates a plurality of modular molds 32L located on the frames which holds the stringers in position prior to curing). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the combination of Boone by incorporating teachings of Boone and placing pre-cured stringers into their respective position by using modular molds located on the frames, in order to form a complete support assembly that can be positioned into the inner surface of the skin and fully cured (as taught by Col. 6 lines 17-30 of Boone). 

Regarding claim 8, the combination of Boone teaches the invention claimed and discussed above except wherein said mold includes two half molds. However, Chapman discloses an interior mold surface of a tool (¶ 0010) as noted above, and also discloses that the tool can be a lay-up mandrel (¶ 0008). Further, Chapman indicates that the composite materials are laminated on an inside mold surface of lay-up mandrel (Figure 6, element 612), and the lay-up mandrel is used for the skin and stiffener layup, prior to getting vacuum bagged and cured to form the skin/stiffener combination thereinafter referred to as the shell (¶0046). Chapman later discloses that the lay-up mandrel is separable into a first mandrel half 

Regarding claim 9, the combination of Boone teaches the invention claimed and discussed above except wherein the internal pressure is applied by an expandable chamber placed inside the tail cone sections of the pre-cured frames. However, Chapman discloses a method wherein the internal pressure is applied by an expandable chamber (¶ 0010, vacuum bag material) placed inside the stiffeners and skin lay-up where a volume is evacuated from the vacuum bag material and subsequently presses the plurality of stiffeners and the skin layup outwardly against the interior mold surface of the layup mandrel (¶ 0010). It would have been obvious to one of ordinary skill in the art before the effective filing date to add Chapman elements as discussed above in the combination of Boone, since it has been held that combining prior art elements according to known methods (the expandable chamber as taught by Chapman, the manufacturing of pre-cured frames as taught by Boone) to yield predictable results (a fully cured skin layup as taught by Chapman) support a conclusion of obviousness. See MPEP 2143.

Allowable Subject Matter
Claims 11-17 contain allowable subject matter. Claims 11-13, and 16 are objected to as having minor informalities and/or drawing objections noted above that pending correction should be allowed. Claims 14 and 15 are dependent on those claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record all failed to show either alone or in combination the details of the method to mold a rear section of an aircraft comprising pre-cured frames that include an annular section forming portion of a tail cone of the rear section and a beam which forms a portion of a vertical tail plane of the rear section, covering with a skin the perimeter of the annular section and opposite sides of the beam and wherein a continuous skin covers the tail cone and at least a portion of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644